Citation Nr: 1447614	
Decision Date: 10/27/14    Archive Date: 11/05/14

DOCKET NO.  11-03 751	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), and an anxiety disorder, not otherwise specified (NOS).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

R. Sauter, Associate Counsel





INTRODUCTION

The Veteran had active duty service from June 1967 to August 1987.

This case comes on appeal before the Board of Veterans' Appeals (Board) from a July 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The Board remanded this matter for additional development in November 2013 and April 2014.  The Board is satisfied that there was substantial compliance with the remand directives.  Stegall v. West, 11 Vet. App. 268 (1998).


FINDINGS OF FACT

1.  A diagnosis of PTSD is not shown.

2.  An acquired psychiatric disorder is not shown to be related to the Veteran's active duty service.


CONCLUSION OF LAW

The criteria for service connection for an acquired psychiatric disorder, to include PTSD, and an anxiety disorder, have not been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist a claimant in substantiating a claim for VA benefits.      38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  Upon receipt of a complete or substantially complete application for benefits, VA is required to inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will obtain; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

In this case, the VCAA duty to notify initially was satisfied by way of a pre-adjudicatory letter the RO sent to the Veteran in March 2010.  This letter informed of the evidence required to substantiate the claim and of the respective responsibilities in obtaining this supporting evidence, including advising of how disability ratings and effective dates are assigned.  Thus, the Veteran has received all required notice concerning the claim.

VA also has a duty to assist a veteran in the development of a claim.  This duty includes assisting in the procurement of service treatment records (STRs) and pertinent post-service treatment records (VA and private) and providing an examination when needed to assist in deciding the claim.  38 U.S.C.A. § 5103A;   38 C.F.R. § 3.159.  The Board finds that all necessary development has been accomplished.  The claims file contains the Veteran's STRs, VA medical treatment evidence, and the Veteran's statements. 

He was provided a VA psychiatric examination in June 2010.  Pursuant to the remand directives, the Veteran was provided an additional medical opinion by the same examiner in January 2014.  38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. 
§ 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The June 2010 VA examination and the January 2014 opinion are adequate because they were performed by medical professionals, and were based on a review of the record and history and symptomatology from the Veteran and a thorough examination of the Veteran.  Accordingly, VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c)(4).  For these reasons, the Board is satisfied that VA has fulfilled the duties to notify and assist required by the VCAA.

Service Connection Legal Authority

In deciding claims, it is the Board's responsibility to evaluate the entire record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss each and every piece of evidence submitted by a veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military, naval or air service.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in active service.  38 C.F.R. 
§ 3.303(d).

To establish entitlement to service connection for PTSD there must be: (1) medical evidence diagnosing this condition in accordance with 38 C.F.R. § 4.125(a) (conforming to the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV)); (2) credible supporting evidence that the claimed in-service stressor actually occurred; and (3) medical evidence of a link between current symptomatology and the claimed in-service stressor.  38 C.F.R. § 3.304(f).  See also Cohen v. Brown, 10 Vet. App. 128 (1997).  The Court has held that "Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  In the absence of proof of a present disability there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a veteran is competent to report on that of which he or she has personal knowledge).  When considering whether lay evidence is competent, the Board must determine, on a case by case basis, whether the veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).

The Board must assess the credibility and weight of evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  The standard of proof to be applied in decisions on claims for veterans' benefits is set forth at 38 U.S.C.A. § 5107.  A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See 38 C.F.R. § 3.102.  When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails.  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).

Service Connection for an Acquired Psychiatric Disorder, to Include PTSD

The Veteran contends that he has an acquired psychiatric disorder, to include PTSD, as a result of his military service.  Specifically, in April 2010 statements he relates his current psychiatric symptoms to events during his active duty military service, including the attempted suicide of a friend, and two instances when his base was under attack.

An April 2010 VA treatment note shows a diagnosis of PTSD with a GAF score of 50.  This diagnosis was rendered by a registered nurse/advanced practical nurse and not a licensed mental health professional.

The Veteran was afforded a VA psychiatric examination in June 2010.  The Veteran reported experiencing PTSD symptoms two or three years ago, after service, when he witnessed a car accident in which a child was killed.  He told the examiner that it reminded him of a friend who attempted suicide in service.  He also described two separate attacks on his airbase in Thailand during the Vietnam conflict.  The VA examiner acknowledged the April 2010 treatment record showing a diagnosis of PTSD.  However, the VA examiner ultimately concluded that the Veteran did not meet the DSM-IV criteria for a PTSD diagnosis.  The examiner noted that the Veteran experienced, witnessed, or was confronted with an event or events that involved actual or threatened death or serious injury or a threat to the physical integrity of self or others, and that his response involved intense fear, helplessness, or horror.  However, the examiner explained that the Veteran does not appear to be subject to recurrent, intrusive, and distressing recollections of his stressors.  Rather, he told the examiner that he sometimes dreams of events from his childhood, and dreams about the war "every blue moon."  The VA examiner also determined that the Veteran does not meet the criteria for persistent avoidance and numbing of general responsiveness.  The examiner noted that the Veteran experiences hypervigilance, difficulty sleeping, and exaggerated startle response, and thus meets the criteria for persistent increased arousal.  The VA examiner concluded that, while the Veteran meets some of the DSM-IV criteria for a diagnosis of PTSD, he does not meet all of the criteria, and thus a PTSD diagnosis is not warranted.  Rather, the assessment was anxiety disorder (NOS).  The examiner concluded that anxiety disorder is less likely than not caused by or a result of his military service.  The examiner explained that the Veteran appeared to be coping well with his military experience until he witnessed the death of a child a few years ago.  He also related his nightmares and anger issues to his experiences growing up, prior to his service.   

The claim was remanded in November 2013 because the Veteran requested in his January 2011 formal appeal that the RO obtain recent treatment notes that were not of record.  

A January 2011 VA mental health outpatient note, authored by the same registered nurse/advanced practical nurse who rendered the April 2010 PTSD assessment, notes that the Veteran is having trouble sleeping due to nightmares and flashbacks of an "accident."

A January 2014 medical opinion by the licensed psychologist that conducted the June 2010 examination stated that the new medical records did not change his previous assessment.  Rather, he noted that the "accident" referred to in January 2011 was most likely the post-service event he witnessed in which a child was killed.  The examiner concluded that the Veteran's diagnosis remains an anxiety disorder (NOS), not PTSD, and reiterated that the Veteran's psychiatric symptoms were due to the post-service event, not his experiences in service.

The claim was remanded again in April 2014 to obtain additional records and to provide adequate notice to the Veteran at his current address.  The Board is satisfied that those directives have been complied with.  

The Board finds that service connection for PTSD is precluded because the evidence does not reflect such a diagnosis; in order for service connection for PTSD to be granted, a current diagnosis of PTSD is required.  38 C.F.R. §§ 3.303, 3.304, 4.125; Brammer, supra.  To the extent that the Veteran is asserting that he has PTSD, the assertion is not competent or probative as to a diagnosis, as the Veteran is not shown to have the requisite expertise to render a diagnosis of PTSD, which requires specialized mental health training.  See Duenas v. Principi, 18 Vet. App. 512, 520 (2004); see also Routen v. Brown, 10 Vet. App. 183, 186 (1997) (holding that a layperson is generally not capable of providing opinions on matters requiring medical knowledge, such as the condition causing or aggravating the symptoms).  

The Board carefully considered the April 2010 VA record that reflected a diagnosis of PTSD; however finds that this diagnosis has little probative value and is outweighed by the VA examinations of record.  First, the Board notes that the diagnosis was rendered by a registered nurse while the VA examinations were provided by licensed psychologists.  See e.g. Sklar v. Brown, 5 Vet. App. 140, 146 (1993)(Observing that a specialist's opinion as to a medical matter outside of his or her specialty to be given little weight).  While the April 2010 record demonstrates the presence of some symptoms of PTSD, it is not a diagnosis of PTSD that meet the criteria of 38 C.F.R. § 4.125(a).  It does not appear that the April 2010 medical professional took the time to actually assess whether the Veteran met the criteria for a diagnosis of PTSD per the DSM-IV.  Rather, it appears that the diagnosis was reflective of the fact that the Veteran experienced some symptoms of PTSD.  Those symptoms and the April 2010 record were noted by the licensed psychologist who performed the June 2010 VA examination, who after review of the record, consideration of subjective complaints and completion of a mental status examination ultimately concluded that the Veteran did not meet all of the DSM-IV criteria for a PTSD diagnosis.  The examiner specifically explained that the Veteran did not meet the criteria of re-experiencing the trauma or be subject to recurrent and intrusive distressing recollections of the stressor.  Furthermore, the Veteran did not meet criterion C of persistent avoidance and numbing as although he avoided conversations none of the other symptoms were endorsed on that measure such as diminished interest or participation in activities, feelings of detachment or estrangement from others or restricted range of affect.  The examiner clearly indicated that the Veteran met criteria A (being exposed to a traumatic event where the person experienced, witnessed, or was confronted with an event or events that involved actual or threatened death or serious injury, or a threat to the physical integrity of self or others and the response involved intense fear, helplessness or horror) and D (persistent symptoms of increased arousal) but did not meet criteria B (traumatic event is persistently re-experienced) or C (persistent avoidance of stimuli associated with the trauma and numbing of general responsiveness).  The examiner explained that in order to be diagnosed with PTSD the individual needed to meet all four criteria and as such the Veteran could not be diagnosed with PTSD at the present time.  

The Board further finds that an acquired psychiatric disorder, including anxiety disorder, is not related to the Veteran's active duty service.  VA examinations and opinions provided in conjunction with his claim did not provide a medical nexus opinion linking any current psychiatric condition to service.  Rather, the probative medical evidence links the Veteran's current symptoms to an event which occurred after service.  Thus, service connection for an acquired psychiatric disorder is not warranted.

The Board acknowledges the Veteran's assertion that he has a psychiatric disorder as a result of his active duty service.  Depending on the evidence and contentions of record in a particular case, lay evidence can be competent and sufficient to establish a diagnosis and medical etiology of a condition.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  However, as a lay person, the Veteran lacks the medical training and expertise to provide a complex medical opinion such as diagnosing his psychiatric symptomatology or providing a medical nexus opinion.  See Layno, 6 Vet. App. 465, see also Jandreau, supra.  Indeed, such an opinion requires interpretation of symptoms, knowledge of the mental health field and consideration of the effects of other medical conditions, psychosocial and environmental problems and other levels of functioning.  See The American Psychiatric Association : Diagnostic and Statistical Manual of Mental Disorders (DSM-IV), 37-45 (4th ed. 1994) (describing the multiaxial assessment and explaining that it allows for considerations of mental disorders, general medical conditions, psychosocial and environmental problems that can all contribute to the mental disorder); See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (explaining in footnote 4 that a Veteran may be competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions); see also Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (reiterating this axiom in a claim for rheumatic heart disease). Therefore, the Veteran's mere assertion that his psychiatric symptoms are related to service is insufficient to establish a nexus for service connection purposes. 

For these reasons, the Board finds that a preponderance of the evidence is against the Veteran's claim for service connection for an acquired psychiatric disorder, to include PTSD.  Therefore, the claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.








ORDER

Service connection for an acquired psychiatric disorder, to include PTSD, is denied.




____________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


